UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K þANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal Year ended June 30, 2014 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-52765 iMEDICOR, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 95-4696799 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification No.) 13506 Summerport Village Pkwy., #160, Windermere, FL 34786 (Address of principal executive offices) (Zip Code) (888) 810-7706 (Registrant’s Telephone Number, Including Area Code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered under Section 12(g) of the Act: Common Stock, $.001 par value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes o No þ Indicate by check mark whether the registrant: (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the issuer was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes o No þ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No þ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o No þ The aggregate market value of the voting and non-voting common equity of the registrant held by non-affiliates computed by reference to the closing sale price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter, was $6,392,843 assuming that all stockholders, other than executive officers, directors and 10% stockholders of the registrant, are non-affiliates. The number of shares outstanding of the Registrant's Common Stock as of September 30, 2015: 1,422,580,409 DOCUMENTS INCORPORATED BY REFERENCE: None iMEDICOR, INC. FORM 10-K ANNUAL REPORT FOR THE YEAR ENDED JUNE 30, 2014 TABLE OF CONTENTS Page Part I Item 1. Business 3 Item 1A. Risk Factors 8 Item 1B. Unresolved Staff Comments 13 Item 2. Properties 13 Item 3. Legal Proceedings 13 Part II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 14 Item 6. Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 Item 7 Quantitative and Qualitative Disclosure about Market Risk 16 Item 8. Financial Statements 22 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 46 Item 9A Controls and Procedures 46 Item 9B Other Matters 47 PART III Item 10. Directors, Executive Officers and Corporate Governance 48 Item 11. Executive Compensation 49 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 50 Item 13. Certain Relationships and Related Transactions, and Director Independence 52 Item 14. Principal Accountant Fees and Services 52 PART IV Item 15. Exhibits, Financial Statement Schedules 53 Signatures 55 2 FORWARD-LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Forward-looking statements inherently are subject to risks and uncertainties, some of which we cannot predict or quantify.Our actual results may differ materially from the results projected in the forward-looking statements.Factors that might cause such a difference include, but are not limited to, those discussed in “ITEM 1A – Risk Factors” and “ITEM 7 — Management’s Discussion and Analysis of Financial Condition and Results of Operations.”You generally can identify forward-looking statements by the use of forward-looking terminology such as “believes,” “may,” “will,” “expects,” “intends,” “estimates,” “anticipates,” “plans,” “seeks,” or “continues,” or the negative thereof or variations thereon or similar terminology.Forward-looking statements also include the assumptions underlying or relating to any such statements.Forward-looking statements contained within this document represent a good-faith assessment of iMedicor, Inc.’s future performance for which management believes there is a reasonable basis.iMedicor, Inc. disclaims any obligation to update the forward-looking statements contained herein, except as may be required by law. PART I ITEM 1.BUSINESS OVERVIEW iMedicor Inc., a Nevada Corporation (the “Company”), builds cloud based software, healthcare records capture, storage, retrieval, transport and security related products. The Company’s focus presently is on three different revenue streams provided by: (1) iMedicor’s cloud-based exchange, the iCoreExchange, which allows physicians, patients and other members of the healthcare community to exchange patient-specific healthcare information securely via the internet, while maintaining compliance with all current Health Insurance Portability and Accountability Act (“HIPAA”) regulations, (2) Customized Electronic Health Record platform technology that is specifically tailored to provide specialized medical practices with a technology that conforms to workflows of a particular medical discipline such as ophthalmology, dentistry, orthopedic and other specialty practices, and (3) iMedicor has developed a Meaningful Use Consulting Division assisting both medical and dental healthcare providers becoming “Meaningful Use” compliant to ultimately qualify for federal incentive funds under the Federal Meaningful Use Incentive Funds Program.iMedicor’s integrated software and service offering is unique in the healthcare space as it enables doctors to meet the increasing regulatory burden associated with secure HIPAA-compliant medical records transport with no change in healthcare delivery workflows at a very reasonable cost. OUR TECHNOLOGY-BASED SOLUTIONS Our iCoreExchange is designed to place mission-critical tools and features in the hands of physicians and their staff, especially in the areas of interoperability and secure communications.The Exchange allows medical practices to reduce cost and increase healthcare to patients through upgraded, HIPAA-compliant modern communication technology.iMedicor provides a HIPAA-compliant interoperable communications network that moves electronic on-line records and images regardless of the system in which they originated.It allows for peer collaboration, expansion of the physicians referral network, and the ability to create communities. The iCoreExchange offers hospital systems, State Health Information Exchanges (HIEs), Independent (Physician) Practice Associations (IPAs), and Regional Health Information Organizations (RHIOs) the extensive functionality needed to demonstrate the Interoperability requirements of “Meaningful Use” as defined by the US Department of Health and Human Services Office of the National Coordinator (ONC).The iCoreExchange provides an immediate, low-cost solution for the US government’s mandate foran interoperable health information infrastructure that allows healthcare providers to become interconnected. iMedicor employs a proprietary technology that allows for the exportation of documents and images from any Electronic Medical Records system, thus addressing the issue of Interoperability .iMedicor also facilitates the exchange of CCD’s(Continuity of Care Documents) and CCR’s (Continuity of Care Records),which have become the standard for Interoperability between Electronic Medical Records users. As a use-case-scenario, specialists have the ability to send a CCR / CCD from their Electronical Medical Records to a patient’s primary care physician instantaneously so that both physicians can immediately have available the most up-to-date records for the patient, and can collaborate on the patients care in a more efficient manner. Recently iMedicor incorporated a National Health Information Network (NHIN) Direct Project Solution within iMedicor’s HIPAA-compliant Exchange and will now act as a secure Health Information Service Provider (HISP). As a result, hospitals, health information exchanges (local, regional and statewide), physicians and other healthcare professionals who are members of iMedicor’s iCore Exchange will not only be able to send and receive secure messages within the iCore Exchange, but also will be able to communicate in a secure environment with other physicians and professionals outside the network.The NHIN Direct Project Solution assures that all point-to-point and point to multipoint transmittal of health information will adhere to the highest standards and specifications required by The Office of the National Coordinator for Health Information Technology (ONC). Now, with its advanced NHIN Direct service added to the core services of the iCoreExchange, any hospital, health information exchange or health organization can access our National HIE (Health Information Exchange) which is low cost and quick to deploy, while also addressing 100% of the ONC Meaningful Use requirements for interoperability between disparate Electronic Health Record systems. 3 iMedicor's objective is to provide a market leading secure, HIPAA-compliant solution for interoperable medical information exchange, coupled with a professional network, to physicians, healthcare providers andpatients.Using iMedicor’s iCore Exchange, health information can beexchangedacross disparate Electronic Health Record systems to communicate with physicians, collaborate, make referrals and enhance communication with patients.With the addition of iMedicor’s Electronic Medical Records and Meaningful Use divisions, we believe that iMedicor’s unique package of solutions does not existanywhereelse. iMedicor determined that the current Electronic Health Records in the marketplace were not meeting the criteria that was expected from the medical and dental community. We developed our own fully customizable, cloud-based, Electronic Heath Record system. iMedicor has developed a customizable cloud based medical Electronic Health Record software system that will provide doctors with powerful tools at their fingertips to make management of healthcare delivery more efficient and less costly with reduced errors and ultimately, generate better patient outcomes. Our customers continued to tell us that the “one-size-fits-all” Electronic Health Record systems available in the marketplace today, were not serving their needs. They were too cumbersome or did not provide specific functionality required for a particular medical discipline. iMedicor has responded with its product, iCoreMD, that it launched July 31, 2014. iCoreMD is a Medical EHR that is customizable-on-demand, for a practice group's requests for specific functionality within the practice's EHR software. iCoreMD includes a sophisticated practice management system, e-prescription functionality, integrated laboratory information system, electronic claims processing, comprehensive medical billing, patient scheduling with notifications, rules-based clinical decision making algorithms and more. We believe, based on discussions with customers, that we have built a comprehensive product with substantial marketplace demand. A key differentiator is our ability to further customize the platform for incremental provider-group requirements. All sensitive patient information is transmitted securely in a HIPAA-compliant manner via iCore Exchange, iMedicor's flagship secure email transport network that uses NHIN DIRECT protocol, allowing providers to apply for Meaningful Use Federal Incentive funds, currently available to qualified doctors. iMedicor launched its second proprietary and customizable EHR system for the Dental community on August 5, 2014 .All development has been completed with our own in-house development team which gives us the ability to make changes very rapidly in order to facilitate customers’ requests.We will continue to build vertical, specialized EHR’s to meet the demand for the marketplace requesting an alternative to one size fits all products currently in the marketplace iMedicor has its own in-house development team which allows the ability to quickly adapt to market demands for present and future products.iMedicor developed three proprietary products in 2014, iCoreExchange, iCoreMD and iCoreDental.We are currently in the process of developing four additional software products that we feel will be well received by the marketplace based on input from the medical community. THE COMPANY iMedicor (OTCBB: VMCI), a Nevada Corporation, was incorporated on July 17, 2001. The Company became publicly owned in 2005 through a reverse merger into a pink sheet company. The initial business model was a desk top video, audio and data delivery system using standard hardware and a broadband connection to the internet to deliver a proprietary broadcast quality, video /audio system through a personal computer. The Company decided to shift its focus to the medical community shortly thereafter based on the size and demographics of the medical community. iMedicor, Inc., builds secure cloud-based communications systems, currently focused in healthcare, although the core technology can be adopted to other vertical markets that require a high degree of secure data communication, such as the legal, financial and education fields. Our focus is threefold. First, iMedicor’s iCoreExchange (Health Information Exchange), allows physicians and other healthcare providers to exchange patient specific healthcare information via the internet while maintaining compliance with all Health Insurance Portability and Accountability Act of 1996 (“HIPAA”) regulations and the current NHIN Direct protocol. Our solutions allow physicians to use the internet in ways previously unavailable to them due to HIPAA restrictions to quickly and cost-effectively exchange and share patient medical information. Imedicor launched its iCoreExchange in May 2014 and can connect any healthcare organization to any other healthcare organization, regardless of which EMR, HIE or HIS (Hospital Information System) is used. The iCoreExchange is vendor agnostic and therefore can connect multiple disparate medical record and HIE applications.For many years, providers of Electronic Health Records Systems have been resistant in allowing or participating in Interoperability and will continue to do so until regulations force a change in behavior. iMedicor has solved this problem by allowing EHR systems to aggressively compete, while iMedicor provides the interoperable, secure network. The easy deployment of our iCore Exchange does not require partnering or permission of any kind from EHR, or HIS companies, but functions as an overall communication system that connects disparate end points into one cohesive secure communication network. Our iCoreExchange offers the benefits of low-cost, easy-to-use and rapid deployment that meets the requirements of each stage of meaningful use. The Exchangeoperates seamlessly to send records with any ONC (Office of the National Coordinator) certified electronic health record vendor and is available, without costly integration or upgrading of technical infrastructure or any additional equipment costs all within a HIPAA compliant structure. 4 Our second focus, but directly related to our iCoreExchange is consulting with medical practices and dental practices to assist them in becoming “Meaningful Use” compliant to receive the Federal Incentive funds to underwrite the transition from a paper to an electronic health records system. iMedicor began this service as an official agent of the NJ-HITEC / REC project working with primary care practices. Recently, iMedicor has expanded into specialists and dental practices. iMedicor provides this consulting service on a commission based success fee.The Company charges the customer 20% of the money received as a success fee.The fee is due within 7 days of the client receiving funds from the Meaningful Use program.We presently have four to six year agreements in place depending on if the client was attested for Medicaid or Medicare. Our third focus in the marketplace is a customizable ONC (Office of National Coordinator) approved EHR (Electronic Heath Records) software that meets Meaningful Use guidelines and requirements and can handle the practice management of the doctor or dentist.We presently have launched two EHR’s, our iCoreMD and iCoreDental. Each of our products complement one another but can be purchased as separate products that create value and efficiency for our customer base. The technology represented by iMedicor’s iCoreExchange gives physicians and other healthcare professionals the ability to transfer personal health information electronically in a manner which satisfies federal HIPAA regulations and meets the new “Direct” national Standards for Healthcare Communications and similar privacy regulations in targeted countries throughout the world. Until the launch of iCoreExchange, federal regulations made it exceedingly difficult for records or images and discreet data to be transmitted using the Internet. Standard email services that all other vertical markets employ today are not HIPAA compliant and do not protect the privacy of individual patient records. This consideration has made the internet, as a communications tool, largely irrelevant to healthcare organizations except for limited use with the assistance of virtual private networks that may exist within a specific EMR / HIE / HIS systems. iMedicor has set a precedent by opening up the internet to physicians and healthcare professionals to freely exchange personal health information within a HIPAA compliant environment , that includes the new national standards for healthcare communications. The underlying proprietary technology used in launching iCoreExchange can be customized to address other similar vertical markets delivering the same professional secure portal services to the legal, financial, education and other vertical markets. Wherever secure transmission of personal or professional records are required, the Company’s core technology will allow the Company to take a leadership role within various vertical markets in the future. Ultimately we are offering productivity tools and “Must Have” services to physicians, an audience representing a highly desirable demographic with high disposable income and impulse buying power that is hard to reach. iMedicor is becoming a trusted source to this targeted market and has developed a non-intrusive manner to reach those members of this audience who would be willing to pay for that access. Summary of Company ● Incorporated: July 2001 ● Reverse Merger into public shell:November of 2005 ● Commence trading on Pink Sheets:October 2006 ● New Management Team hired:In 2013 the Company decided after 10 years to bring in a new CEO with execution experience in building, developing and creating value in companies. Our new CEO immediately streamlined operations, focused the company on a few core competencies and brought in a new Management Team in all major categories including Sales, Finance, Operations and Technology. SECURE COMMUNICATION iMedicor’s iCoreExchange is the first information exchange platform to offer NHIN Direct secure messaging services within a professional networking architecture.It is a flexible communication and health information transport system that features interoperability between disparate EHR, HIE and HIS systems, PPOs, and MCOs. The communications features can easily be adopted to establish a secure communication link between healthcare providers, healthcare facilities, and patients.This communications network can provide: 5 ● Secure communication between all healthcare stakeholders including patients ● Reduce communication cost while increasing the quality of the encounter ● Replace direct mail, e-mail blasts and faxing to communicate with the network’s user base ● Increase the business/service opportunities to clients, at all levels by using modern communication methods linked to secure messaging with attachments ● Deliver a wide variety of communication options inside or outside our HIPAA compliant network ● Become a leader in providing interoperable communication to its partner’s healthcare providers in support of the ONC’s Meaningful Use Regulations ● Reduce communication and marketing costs while increasing and providing additional and valuable communication options to the users of the network INTEROPERABILITY iMedicor’s iCoreExchange provides a unique tool within today’s HIPAA-compliant environment that enhances the use of EHR systems at all levels of the healthcare spectrum.In a word that tool is “interoperability.”With almost 2,400 EHR systems currently in the market, it is becoming increasingly common for a practitioner to find that despite a significant fiscal and operational investment in an electronic health system, that practitioner is unable to use the EHR system to satisfy one of the most basic clinical care management functions:communicating with another provider.Why? Because most EHR systems are designed and built to be functional only for those providers using that particular EHR system.If another practitioner (or hospital system or ancillary service) has a different EHR system, communication is prohibited. iMedicor has solved this problem with its design of its iCoreExchange.Recently, iMedicor has integrated the federal government’s “Direct” technology and placed it into its network.By integrating the iMedicor iCoreExchange platform into the service set provided by any of its partners, providers will have a cutting-edge tool for making intra-provider communication a reality. Most EHR networks have a semi-qualified secure system, mostly designed for those practices within their own network. The real challenge of efficiently transitioning to EHR systems is the ability to transmit medical data outside an established EHR network. For example, a hospital may have one of the Hospital Information Systems (HIS) that serves as a transport and communication network to its referral network of medical practices. Our EHR and /or HIE healthcare partner community can reap the direct benefits of iMedicor’s iCoreExchange which include: ● The best combination of low-cost and easy-to-use technology offering an interoperable health information infrastructure that allows for all providers, including those outside the provider’s EHR system, to become interconnected – (a primary requirement of Meaningful Use certification and one of the last steps in qualifying for federal incentive funds.) ● A HIPAA-compliant platform offering the speed and efficiency of the internet to transmit, transport and communicate patient-specific information including records, files, images or any other attachments to users of its secure messaging system (all structured within the NHIN Direct Solution.) ● Organized Strategic Alliances that create a value added proposition that can benefit an individual practice, IPA or healthcare facility. These alliances include EHR services, Crossover EHR technologies, Interoperability of CCD / CCR / CDC files all with a secure communications environment. ● Opportunity to leverage the many advantages that professional-based networks offer in terms of growth and rapid adoption: ● Creating a private communications network ● Emulating real-time day-to-day clinical workflow using secure communications ● Sending and receiving referrals electronically ● Access to other communities, work groups and referral groups within iMedicor’s iCoreExchange platform ● Viral growth, which represents an opportunity for attracting new healthcare providers, facilities and insured’s Simply put, iMedicor can: ● Provide secure communication to the entire healthcare community regardless of which EHR, HIS, or HIE system is currently used by the local practice, hospital or healthcare facility. ● Reduce marketing expense, increase marketing frequency and increase open rates (term used in Direct Mail marketing) of the marketing message to those companies and organizations that wish to reach this highly desirable demographic. ● Provide the interoperable solution required for providers to become Meaningful Use Compliant and, in most cases, qualify for Meaningful Use Incentive funds. ● Offer a private label network to EHR companies, Medical Centers, local, state and regional Health Information Exchanges that is truly interoperable. 6 PATIENT PORTAL The move to Electronic Health Records adds a new dimension that enhances patients as participants in the decision, treatment and care process. As patients become more involved in the healthcare process they will need and want more immediate access to their records. Patient portals are in use today on a limited basis and their real security and protection of patient specific information is still suspect. iMedicor has built a patient portal designed to provide secure access to patient records thereby assisting in the process of involving patients in their healthcare decisions and making access to their own records easier, efficient and timely. The iMedicor iCoreExchange has a patient portal already built into the basic service provided by the exchange. This portal has a basic design that works as follows: ● Once the physician establishes his account and creates his practice he can begin creating his community. ● The community can be divided into professionals and patients through a simple click of a drop down box when identifying the individual or group being invited into a community. ● If the “patient” icon is selected, the system identifies the invitee as such. ● The Patient then is included into the community on a very limited basis. ● That limitation is the ability to receive and send electronic medical records to the originating physician ● In this manner the originating physician remains the central hub, relating to the patient, of the patients’ medical records for all professional members of the community but can allow the patient to acquire their records as needed. ● This process of immediate access to patient records was one of the foundation blocks that prompted the transition from paper to electronic medical records aimed at reducing healthcare costs through better communication, elimination of duplicate tests, and providing more accurate diagnosis regardless of time or distance from the originating entity (physician, lab, imaging center) ATTRIBUTES OF OUR PRODUCTS AND SERVICES Secure HIPAA Compliant Messaging and File Transfer – HIPAA guidelines preclude the use of regular email for transporting patient medical information creating unnecessary delays in moving medical information and ideas.iMedicor’s Messaging and File Exchange operates within an encrypted secure network that is accessible by participating members, – the Exchange, using our recently incorporated NHIN direct solution, providing complete security and the rapid exchange of personal health information—greatly accelerating the speed of healthcare communication and file / record transfers now available for use inside the secure network as originally designed and outside the network through NHIN Direct secure e-mail standards. A complete cycle of secure communication as required by Interoperability standards through the Meaningful Use regulations. Professional Community, Referrals and Consultations – Physicians and other medical professionals typically collaborate very little outside of their local circle of influence often due to the challenges of identifying and building a database of trusted peers.iMedicor makes it easy to identify, invite and collaborate with a constantly growing subscriber base.Subscribers can review other member biographies; read posted papers and articles, contribute and share information and ideas; consult; provide referrals, and choose when and with whom they wish to communicate. A secure network for the healthcare community that also offers the ability to facilitate secure transmission of patient specific records, images, test results, insurance information and claims across any originating system. REVENUE Revenue is derived from the following sources: Network Subscription The iCoreExchange is a HIPAA compliant messaging exchange that adheres to and exceeds industry compliancy for security and HIPAA regulations.It is a cloud based product with an annual subscription billed monthly. EHR Sales and Service We have developed two EHR’s (electronic health records) and have added them to our product portfolio.iCoreMD is specific to medical doctors and has Practice Management tools as well as Meaningful Use reporting requirements embedded into the software.The doctors can purchase or lease the software.Pricing varies depending on options selected and ranges from $12,000 - $50,000. Meaningful Use Consulting iMedicor has developed a Meaningful Use Consulting Division assisting both medical and dental healthcare providers becoming “Meaningful Use” compliant to qualify for federal incentive funds under the Federal Meaningful Use Incentive Funds Program.The Meaningful Use program pays providers up to $63,750 and iMedicor receives 20% of what the doctor is paid that year. The contract is for 6 years which correlates to the Meaningful Use time line. 7 SALES AND MARKETING iMedicor Marketing Our marketing strategy consists of building our brand by creating a company and product presence in the healthcare industry through our partner relationships as well as direct outreach to physicians, physician associations, dentists and presences at conferences and events in order to raise our visibility within the industry.We conduct product demonstrations and consult with potential customers such as physicians and dentists by means ofon-line presentations, in-person sales calls,trade shows, speaking engagements, on-line seminars and national medical association meetings.We have also developed programs to expand the iMedicor user base through invitations by existing users to their colleagues to communicate through the iMedicor Exchange. iMedicor markets with a direct sales force that covers the nation.Our target market ranges from a single doctor to hospital groups covering many states.We also have expanded our marketing efforts to trade shows as well as educational speaking engagements to educate the marketplace on the HIPAA regulations and security requirements in the healthcare field.Our products solve many HIPAA regulations and security concerns that are prevalent in our industry. COMPETITION The Company experiences competition from a variety of sources with respect to virtually all of its products and services.The Company knows of no single entity that competes with it across the full range of its products and systems; however, each ofthe lines of business in which the Company is engaged is highly competitive.Competition in the markets served is based on a number of considerations, which may include price, technology, applications experience, know-how, reputation, service and distribution.While we believe we offer a unique combination of products and services, such as the iCoreExchange and our customizable Practice Management software a number of competitors offer one or more similar products and services in one or more of our niche markets. Health Information Exchanges (HIEs) are products that facilitate the dissemination of healthcare information electronically across organizations within a region or community. An HIE provides the capability to electronically move clinical information among disparate health care information systems while maintaining the data integrity of the information being exchanged. The goal of an HIE is to facilitate access to and retrieval of clinical data to provide safer, more timely, efficient, effective, equitable, patient-centered care. An HIE is also useful to state public health authorities to assist in the analyses of the population We compete with most HIE companies in that their applications typically encapsulate the functionality that iMedicor offers in addition to their core function of more primary data exchange. The overlap is secure messaging, electronic referrals and CCR/ CCD exchange. The additional functions we offer are the ability to integrate fully with EMRs and to centralize data pulled from multiple, disparate information systems. Most HIE systems or projects are still focused on interoperability and exchange of patient specific information within their organizations. iMedicor offers HIE’s the opportunity to provide a comprehensive interoperability that can extend beyond their membership thereby making the transition from paper to electronic health records relevant to their membership. Although the HIE’s could be considered competitors, we believe that we can work together to enhance their offerings to members and non-members therefore making their service valuable and functional as originally intended. EMPLOYEES As of June 30, 2014 and November 17, 2015, the Company had 18 and 20 employees respectively. ITEM 1A.RISK FACTORS Our business is difficult to evaluate because we have a limited operating history. The Company was incorporated on July 17, 2001 and became publicly owned in 2005 through a reverse merger under the laws of Nevada. In 2009, the Company changed its name to iMedicor, Inc.Because of our limited operating and revenue generating history, we do not have significant historical financial information on which to base planned revenues and operating expenses.Revenues for each of the first three quarters as reported in our 10-Q filings for our fiscal year ended June 30, 2014 were $183,329, $382,113, $412,045, respectively. We expect to experience fluctuations in future quarterly and annual operating results that may be caused by many factors, including: ● our ability to achieve significant sales for our products and services; ● the cost of technology, software and other costs associated with the production and distribution of our products and services; ● the size and rate of growth of the market for Internet products and online content and services; ● the potential introduction by others of products that are competitive with our products; ● the unpredictable nature of online businesses and e-commerce in general; and ● the general economic conditions in the United States and worldwide. 8 In view of the foregoing, our results of operations and projections of future operating results are not necessarily meaningful and should not be relied upon as an indication of future performance. We require substantial additional capital to continue as a going concern which if not obtained could result in a need to curtail or cease operations. To execute on our business plan successfully and provide for our future operating and capital expenditure requirements, we require substantial additional funding.The exact amount of funds raised, if any, will determine how aggressively we can grow and what additional projects we will be able to undertake.No assurance can be given that we will be able to raise additional capital, when needed or at all, or that such capital, if available, will be on terms acceptable to us.If we are not able to raise additional capital, our business will suffer or we could be forced to cease operations. Our financial statements are prepared assuming we are a going concern. The accompanying financial statements do not include any adjustments that might result from being unable to raise the necessary additional capital and continue operations. Our financial statements have been prepared assuming that we will continue as a going concern, which contemplates continuity of operations, realization of assets, and liquidation of liabilities in the normal course of business.We have sustained recurring net losses (except for the year ending June 30, 2014) and have deficits in working capital and total stockholders’ equity of $4,156,906 and $9,230,176, respectively.These factors raise substantial doubt about our ability to continue as a going concern. Our success will be limited if we are unable to attract, retain and motivate highly skilled personnel. Our future success also will depend on our ability to attract, retain and motivate highly skilled programing, management, sales and other key personnel.Competition for such personnel is intense in the Internet industry, and we may be unable to successfully attract, integrate or retain sufficiently qualified personnel.In addition, our ability to generate revenues relates directly to our personnel in terms of both the numbers and expertise of the personnel we have available to work on our projects.Moreover, competition for qualified employees may require us to increase our cash or equity compensation, which may have an adverse effect on earnings. Any system failure or slowdown could significantly harm our reputation and damage our business. System failures would harm our reputation and reduce our attractiveness to customers. In addition, the users of the services we maintain for our customers depend on Internet service providers, online service providers and other web site operators for access to our web sites.Some of these providers and operators have experienced significant outages in the past, and they could experience outages, delays and other difficulties due to system failures unrelated to our systems. We depend on third-party software to deliver specified aspects of our services. If we are required to update or replace the software it could result in increased costs or delays in production. Our products and services have a reliance on third-party software.If software purchased from third parties to perform aspects of our services does not function properly or is not updated, or the contractual relationships were to end, we would need to purchase new software from other third-party providers or develop replacement software on our own.Even though the third-party software we currently use would likely be replaceable through other third-party providers or developed internally, doing so would likely require increases in operating expenses and could cause a disruption in our business.This could have a material adverse effect on our business, financial condition and operating results. We compete in a highly competitive market and many of our competitors have greater financial resources and established relationships with major corporate customers. Our future profitability depends on our ability to compete successfully by continuing to differentiate our products and services from the products and services of our competitors.If one or more of our competitors begins to offer integrated, Internet Based, HIPAA Compliant healthcare information collaboration solutions, there may be a material adverse effect on our business, financial condition or operating results.We believe that our ability to compete successfully depends on a number of factors, including: 9 ● our ability to produce products that are superior in quality to that of our competitors and get those products and services to market first; ● our ability to deliver our products and services at a price that remains competitive with that of our competitors; ● our ability to respond promptly and effectively to the challenges of technological change, evolving standards, and our competitors’ innovations; ● the scope of our products and services and the rate at which we and our competitors introduce them; ● customer service and satisfaction; and ● industry and general economic trends. The establishment of our brand is important to our future success. Establishing and maintaining a brand name and recognition is critical for attracting and expanding our client base.The promotion and enhancement of our name depends on the effectiveness of our marketing and advertising efforts and on our success in continuing to provide high-quality services, neither of which can be assured.If our brand marketing efforts are unsuccessful, our business could fail. Our business could suffer if we are unable to protect our intellectual property rights or are liable for infringing the intellectual property rights of others. We have certain trademarks, trade dress, trade secrets and other similar intellectual property which are significant to our success, and we rely upon related law, trade secret protection, and other confidentiality and license agreements with our employees, strategic partners, and others to protect our proprietary rights to the extent such protection is available and enforceable.Such protection has only limited effectiveness.The development of the Internet has also increased the ease with which third parties can distribute our copyrighted material without our authorization. We may seek to pursue the registration of additional trademarks, trade dress and trade secrets in the United States and, based upon anticipated use, in certain other countries.We may not be entitled to the benefits of any such registration for an extended period due to the cost and delay in effecting such registration.In addition, effective trademark and trade secret protection may not be available in every country in which our products are available.We expect that we may license, in the future, elements of our trademarks, trade dress and other similar proprietary rights to third parties.Further, we may be subject to claims in the ordinary course of our business, including other claims of alleged infringement of the trademarks and other intellectual property rights of third parties by us and our licensees. Other parties may assert claims of infringement of intellectual property or other proprietary rights against us.These claims, even if without merit, could require us to expend significant financial and managerial resources.Furthermore, if claims like this were successful, we might be required to change our trademarks, alter our content or pay financial damages, any of which could substantially increase our operating expenses.We also may be required to obtain licenses from others to refine, develop, market and deliver new services.We may be unable to obtain any needed license on commercially reasonable terms or at all, and rights granted under any licenses may not be valid and enforceable. We may be exposed to liability for publishing or distributing content over the Internet. We may be subject to claims relating to content that is published on or downloaded from our website or the websites we operate for our customers.We also could be subject to liability for content that is accessible from our website through links to other websites. We presently carry no insurance policies that cover losses that may occur due to any failures or interruptions in our systems.We did not have insurance policies in place until February, 2015 and may still be underinsured. The disclosure or misuse of data we collect could harm our business. If third parties were able to penetrate our network security or otherwise misappropriate our users’ personal information, we might be subject to liability.These could include claims for impersonation or other similar fraud claims. Under the Health Insurance Portability and Accountability Act of 1996 (“HIPAA”), we face potential liability related to the privacy of health information we obtain. Most health care providers, from which we may obtain patient information, are subject to privacy regulations promulgated under the Health Insurance Portability and Accountability Act of 1996, or HIPAA.Although we are not directly regulated by HIPAA, we could face substantial criminal penalties if we knowingly receive individually identifiable health information from a health care provider that has not satisfied HIPAA’s disclosure standards.Further, we may face civil liability if our HIPAA compliant system fails to satisfy its disclosure standards.Claims that we have violated individuals’ privacy rights or breached our contractual obligations, even if we are not found liable, could be expensive and time-consuming to defend and could result in adverse publicity that could harm our business. 10 We believe that we meet the HIPAA requirements currently in effect that are applicable to our internal operations and our clients.However, if we are unable to deliver applications solutions that achieve or maintain compliance with the applicable HIPAA rules in effect, or as they may be modified or implemented in the future, then customers may move business to applications solutions providers whose systems are, or will be, HIPAA compliant.As a result, our business could suffer. Our business will not succeed if we are unable to keep pace with rapid technological changes. Our services and products are impacted by rapidly changing technology, evolving industry standards, emerging competition and frequent new use, software and other product introductions.There can be no assurance that we can successfully identify new business opportunities or develop and bring new services or products to market in a timely and cost-effective manner, or those services, products or technologies developed by others will not render our services or products non-competitive or obsolete.In addition, there can be no assurance that our services, products or enhancements will achieve or sustain market acceptance or be able to address compatibility, interoperability or other issues raised by technological changes or new industry standards. If we suffer system failures or overloading of computer systems, our business and prospects could be harmed.The success of our online offerings is highly dependent on the efficient and uninterrupted operation of our computer and communications hardware systems.Fire, floods, earthquakes, power fluctuations, telecommunications failures, hardware “crashes,” software failures caused by “bugs” or other causes, and similar events could damage or cause interruptions in our systems.Computer viruses, electronic break-ins or other similar disruptive problems could also adversely affect our websites.If our systems, or the systems of any of the websites on which we advertise or with which we have material marketing agreements, are affected by any of these occurrences, our business, results of operations and financial condition could be materially and adversely affected. Regulatory developments in the future related to the Internet create a legal uncertainty; such developments could materially harm our business. We are not currently subject to direct regulation by any government agency, other than regulations applicable to businesses generally, and there are currently few laws or regulations directly applicable to access to or commerce on the Internet.However, it is possible that a number of laws and regulations will be adopted with respect to the Internet, covering issues such as user privacy, pricing, characteristics, e-mail marketing and quality of products and services.Such laws and regulations could dampen the growth in use of the Internet generally and decrease the acceptance of the Internet as a communications and commercial medium, and could thereby have a material adverse effect on our business, results of operations and financial condition. We are dependent on our management, employees and consultants. We are dependent on the services of our executive officer(s) and key consultants and independent agents. There can be no assurance, however, that we can obtain executive(s) of comparable expertise and commitment in the event of death, or that our business would not suffer material adverse effects as the result of the death, disability or voluntary departure of any such executive officer.Further, the loss of the services of any one or more of our key employees or consultants could have a materially adverse effect on our business and our financial condition.In addition, we will also need to attract and retain other highly skilled technical and managerial personnel for whom competition is intense.If we are unable to do so, our business, results of operations and financial condition could be materially adversely affected. We may be required to issue more shares of Common Stock upon the exercise of outstanding warrants, the conversions of outstanding shares of preferred stock and convertible notes or as part of raising additional capital, resulting in dilution of the ownership of our existing stockholders. The exercise of outstanding warrants or conversions of outstanding shares of Series A or Series B Preferred Stock or convertible notes could result in substantial numbers of additional shares of Common Stock being issued, which will dilute existing stockholders’ potential ownership interests and may cause our stock price to decline. As of June 30, 2014, we had issued warrants to purchase an aggregate of 419,997,000 shares of Common Stock.In addition we had issued and outstanding 35.75 shares of Preferred A stock and 38.70 shares of Preferred B stock.Each share of Preferred A or Preferred B stock is convertible into an amount of shares of Common Stock that is equal to one percent of the outstanding Common Share Equivalents of the Company at the time of conversion, subject to readjustment without the payment of any additional consideration by the Holder thereof, as follows; at the option of the holder at any time or at the option of the Company on or after the date that is ten days subsequent to the date the Company gives written notice to the Holders that the Company has raised at least $10,000,000 in a single or coordinated series of transactions, which notice specifies the particulars of such capital raise transaction(s).In addition, so long as any shares of Preferred A or B are outstanding, the Company shall not, without the affirmative vote or written consent of the holders of at least two thirds of the aggregate number of shares at the time outstanding of Preferred A and Preferred B shares, respectively, alter or change any of the powers, preferences or special rights given to the Series A and B so as to affect the same adversely. 11 During the terms of the warrants, the holders thereof are given an opportunity to benefit from a rise in the market price of the Common Stock, with a resultant dilution of the interests of existing stockholders.The existence of these warrants could make it more difficult for us to obtain additional financing while such securities are outstanding. Our Common Stock is subject to the SEC’s penny stock rules, and, therefore, broker-dealers may have trouble in completing customer transactions and trading activity in our securities may be adversely affected. A penny stock is generally defined under the Securities Exchange Act of 1934, as amended (“Exchange Act”) as any equity security other than a security that: (i) is a national market system stock listed on a “grandfathered” national securities exchange, (ii) is a national market system stock listed on a national securities exchange or an automated quotation system sponsored by a registered national securities association that satisfies certain minimum quantitative listing standards, (iii) has a transaction price of five dollars or more, or (iv) is a security whose issuer has met certain net tangible assets or average revenues, among other exemptions. Our Common Stock is not currently traded on a national securities exchange or quotation system sponsored by a national securities exchange and our price as reported on the OTC:BB is currently less than five dollars per share. In accordance with the rules governing penny stocks, broker-dealers participating in transactions in low-priced securities must first deliver to the client a risk disclosure document that describes the risks associated with such stocks, the broker-dealers’ duties in selling the stock, the customer’s rights and remedies and certain market and other information.Furthermore, the broker-dealer must make a suitability determination approving the customer for low-priced stock transactions based on the customer’s financial situation, investment experience and objectives.Broker-dealers must also disclose these restrictions in writing to the customer, as well as obtain specific written consent from the customer and provide monthly account statements to the customer. The effect of these restrictions may decrease the willingness of broker-dealers to make a market in our Common Stock, decrease liquidity of our Common Stock and increase transaction costs for sales and purchases of our Common Stock as compared to other securities.Broker-dealers may find it difficult to effect customer transactions in our Common Stock and trading activity in our Common Stock may be adversely affected.As a result, the market price of our Common Stock may be depressed and shareholders may find it more difficult to sell their shares of Common Stock. If we fail to maintain an effective system of internal control over financial reporting and disclosure controls and procedures, we may be unable to accurately report our financial results and comply with the reporting requirements under the Exchange Act. Pursuant to Section404 of the Sarbanes-Oxley Act of 2002 (“Section404”), we are required to include in our annual reports on Form10-K, our management’s report on internal control over financial reporting and possibly at a future date the registered public accounting firm’s attestation report on our management’s assessment of our internal control over financial reporting.We have found that certain deficiencies existed in the maintenance of the books and records of the Company as of June 30, 2014. We have reported certain deficiencies in our internal controls over financial reporting and related remediation efforts as discussed in Item 9A. Our Common Stock has a very limited trading market. Our Common Stock is traded on the over-the-counter Bulletin Board LLC electronic quotation service, an inter-dealer quotation system that provides significantly less liquidity than the NASDAQ stock market or any other national securities exchange.In addition, trading in our Common Stock has historically been extremely limited.This limited trading adversely affects the liquidity of our Common Stock, not only in terms of the number of shares that can be bought and sold at a given price, but also through delays in the timing of transactions and a reduction in security analysts’ and the media’s coverage of us.As a result, there could be a larger spread between the bid and the ask prices of our Common Stock and you may not be able to sell shares of our Common Stock when or at prices you desire. Our bylaws provide for our indemnification of our officers and directors. Our bylaws require that we indemnify and hold harmless our officers and directors, to the fullest extent permitted by law, from certain claims, liabilities and expenses under certain circumstances and subject to certain limitations and the provisions of Nevada law.Under Nevada law, a corporation may indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative (other than an action by or in the right of the corporation) by reason of the fact that he is or was a director, officer, employee or agent of the corporation, against expenses, attorney’s fees, judgments, fines and amounts paid in settlement, actually and reasonably incurred by him in connection with an action, suit or proceeding if the person acted in good faith and in a manner reasonably believed to be in or not opposed to the best interests of the corporation.On April 23, 2014 we acquired Directors’ and Officers’ Liability Insurance. 12 Item 1B.Unresolved Staff Comments (This item is not applicable to smaller reporting companies). Item 2.Properties The company operates from its approximate 4,100 square foot office physically located in Winter Garden, Florida.The lease is through November 15, 2015 with a one year option for the company to renew.A new lease was recently executed for two years through November 15, 2017 with an additional one year option to renew. Item 3.Legal Proceedings The Company’s former CEO, Mr. Fred Zolla, and the Company entered mandatory arbitration concerning the February 6, 2014 termination of Mr. Zolla’s Termination and Consulting Agreements of November 2013.The Company asserted that Mr. Zolla violated the non-compete portions of these agreements. The Company and the former CEO, Mr. Fred Zolla, executed the Termination Agreement that provided for Mr. Zolla’s employment to terminate at the close of business on November 18, 2013.Included in the agreement was a provision wherein Mr. Zolla agreed to resign as a Director of the Company.Simultaneous with this agreement, a Consulting Agreement with an eighteen month term was executed between the Company and Mr. Zolla.These agreements provided for a consulting fee of $13,333.34 per month along with a certain level of payments toward health insurance and provisions allowing for the continuance of vesting of stock and options as if his employment with the Company had continued. On July 1, 2015, Mr. Zolla and the Company agreed to settle the dispute.The Settlement Agreement provides for a $200,000 payment to Mr. Zolla according to the following schedule: July 1, 2015 $75,000.00, July 20, 2015 $20,833.33, August 20, 2015 $20,833.33, September 20, 2015 $20,833.33, October 20, 2015 $20,833.33, November 20, 2015 $20,833.33, and December 20, 2015 $20,833.35.In addition, Mr. Zolla retained the equity and warrant to purchase 5 Preferred B shares and 100,000,000 Common Shares granted to him when he was employed by the Company. Item 4.Mine Safety Disclosure – not applicable 13 PART II Item 5.Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities Our Common Stock is presently quoted over-the-counter on the Pink Sheets, LLC (OTC:PINK) electronic quotation service for OTC securities under the trading symbol “VMCI”.Previously through October 15, 2012 we were quoted on the OTC Bulletin (“OTC:BB”). In September 2009 we changed the company name to iMedicor, Inc. The following table sets forth the range of the high and low bid quotations for our Common Stock for the periods shown, as furnished by the OTC Bulletin Board. Common Stock High Bid Low Bid Fiscal Year Ended June 30, 2014 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ Fiscal Year Ended June 30, 2013 First Quarter $ $ Second Quarter $ $ Third Quarter $ $ Fourth Quarter $ $ The SEC has adopted regulations, which generally define “penny stock” to be any equity security that has a market price less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exceptions.Our Common Stock is currently a “penny stock” as defined in the Exchange Act.As a result, an investor may find it more difficult to dispose of or obtain accurate price quotations.In addition, the “penny stock” rules adopted by the SEC subject the sale of the shares of the Common Stock to certain regulations which impose sales practice requirements on broker-dealers such as requiring that they provide their customers with documentation of the risks of investing in such securities before effecting the transaction, along with: 14 ● The bid and offer prices for the penny stock, ● The number of shares to which the quoted prices apply, ● The brokerage firm’s compensation for the trade ● The compensation received by the brokerage firm’s salesperson for the trade In addition, the brokerage firm must send to the investor a monthly account statement that gives an estimate of the value of each penny stock in the investor’s account, and a written statement of the investor’s financial situation and investment goals.These disclosure and other requirements may have the effect of reducing the level of trading activity in the secondary market for the stock that is subject to these penny stock rules.Consequently, these penny stock rules may affect the ability of broker-dealers to trade our securities.The penny stock rules may discourage investor interest in and limit the marketability of our Common Stock. Holders of our Common Stock Based on the records of our transfer agent, Pacific Stock Transfer, and subsequent transactions through September 30, 2015, there were 260 holders of record of shares the Company’s Common Stock and additional stockholders held shares in street name. Dividends The Company has not paid any cash dividends to date and does not anticipate or contemplate paying dividends in the near future.It is our present intention to utilize all available funds for the operation and development of our business. Item 6.Selected Financial Data Year Ended June 30 % 2013 (restated) % Net Sales and Revenues $ $ Operational, general and administrative Expenses Depreciation and amortization Impairment of technology and medical software - - Impairment of goodwill - - Cost of product sales and service Acquisition expense - - Bad debt expenses - - Total Expenses Operating Loss ) ) ) Interest expense, change in fair value of derivatives and other Net Income (Loss) $ $ ) Net Income (Loss) Per Share $ $ ) BALANCE SHEET DATA June 30, June 30, (restated) Current Assets $ $ Current Liabilities $ $ Working Capital $ ) $ ) Total Assets $ $ Short Term Borrowings $ $ Long Term Debt $ $ - Total Liabilities $ $ Stockholders’ Deficit $ ) $ ) 15 Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operations This section and other parts of this Form 10-K contain forward-looking statements that involve risks and uncertainties.Forward-looking statements can also be identified by words such as ‘‘may’’, ‘‘will’’, ‘‘should’’, ‘‘expects’’, ‘‘plans’’, ‘‘anticipates’’, ‘‘believes’’, ‘‘estimates’’, ‘‘potential’’ or ‘‘continue’’ and similar terms.Forward-looking statements are not guarantees of future performance and the Company’s actual results may differ significantly from the results discussed in the forward-looking statements.Factors that might cause such differences include, but are not limited to, those discussed in the subsection entitled ‘‘Risks Factors’’ above.The following discussion should be read in conjunction with the financial statements and notes thereto included in Item 8 of this Form 10-K. The Company assumes no obligation to revise or update any forward-looking statements for any reason, except as required by law. Overview Fiscal 2014 was a year of tremendous transition for the Company.From the development and release of new products, the significant reduction of debt and operating expense, and the acquisition of a new executive team, the Company improved in nearly every measurable aspect positioning it for potential growth. Products and Services Due to current HIPAA-regulations, physicians, healthcare providers and patients have been prohibited from electronically exchanging unencrypted personal health information. There has been no cost-effective platform for transferring this information in a HIPAA compliant environment. We provide customizable secure cloud based software. iMedicor currently markets four different software products; Meaningful Use, iCoreExchange, iCoreMD, and iCoreDental. Meaningful Use - The American Recovery Act of 2009 allocated $45 Billion for Medicare and Medicaid Incentives.There is approximately 50% of the allocation remaining through 2018.This represents a huge opportunity to capture a large piece of market share.It is estimated that less than 50% of Physicians have qualified for Meaningful Use that have the ability to do so and less than 8% of Dentists.The Federal Government has extended the deadline for two additional years as they are unhappy with the deployment rate.This gives iMedicor an opportunity to capitalize on the large sum of Meaningful Use funds available.Further, we have developed a program for dentists which is largely being ignored by most other vendors. With the feedback from all the MU consulting we have done, we have determined that there is a huge opportunity to sell EHR (electronic health records) software to physicians and dentists.Selling the practices an approved EHR software allows a physician or dentist to qualify for Meaningful Use incentive dollars up to a maximum of $63,750 per physician or dentist. Our first product launch , iCoreExchange, occurred in our third fiscal quarter of 2014. iCore Exchange – The Health Insurance Portability and Accountability Act of 1996 (HIPAA) precludes the electronic transfer of personal health information by unsecured means.Given that standard email has been deemed insecure, a huge bottleneck exists in the flow of patient information.Factor in the HIPAA fines for sending personal health information via the internet and fines up to $50,000 per page as well as $1,500,000 per transaction mandates the need for our iCore Exchange. iMedicor’s iCore Exchange offers Hospitals, IPAs, State HIEs, Doctor and Dental practices the extensive functionality needed to demonstrate Meaningful Use as defined by the Federal Department of Health and Human Services. iCoreExchange providesa secure, HIPAA compliant email solution using the NHIN Direct protocol required by Meaningful Use Stage 2, that allows doctors to send and receive secure email, with attachments, to and from other healthcare professionals in the network. iCoreExchange also provides a secure email mechanism to communicate with users outside the exchange - e.g. patients and referrals.The iCore Exchange allows the ability to build a community, access other communities and increase referrals and collaboration.Our exchange allows the end user to email in a HIPAA compliant manner while also sending a CCD or CCR file with discrete data which then can be opened up on any EHR system. After iCoreExchange, we launched our first fully developed EHR software for the medical community called iCoreMD.iCoreMD was launched in response to input from doctors telling us they wanted cloud based software that had more flexibility than the current medical products in the marketplace.We responded and launched iCoreMD in the summer of 2014.Shortly thereafter we released our third software product, iCoreDental, which was specifically tailored toward the dental market. Recent newscasts have been replete with reporting regarding many breaches of consumers personal information.We used our expertise and development capabilities from our HIPAA compliant iCoreExchange and developed a fourth product - iCoreSecure.iCoreSecure is an encrypted email solution for anyone that needs encrypted email to protect personal and financial data.iCoreSecure can be deployed in insurance, real estate, financial and many other industry sectors that have a need for secure encrypted email. 16 We will continue to develop and create cloud based products the marketplace is requesting as we deem them financially viable. Operations Revenue has increased 247% from fiscal 2013 to fiscal 2014.This is a direct result of streamlining the sales effort, facilitating a structured training program for the sales force, and altering compensation plans.Previously the sales force was compensated with high salaries and little pay for achieving performance targets.The compensation plans have been changed to coincide with the company’s long term goals and are now weighed heavily on performance pay versus a large salary.We have also added a full time Customer Service division to answer questions or concerns a customer may have and to educate and train our customers and end users in our product use. Liabilities on the Company’s balance sheet have been reduced by approximately $3.0 million.This is a significant number and strengthens our ability to raise capital and simplifying our balance sheet, we believe, will facilitate future growth.The Company still requires additional capital to the move the Company forward.There can be no assurance that any such capital will be available or that the Company can obtain any such capital on terms acceptable to us. General and Administrative Expense decreased approximately $4.7 million.This was primarily a result of streamlining operations and eliminating unnecessary positions and expenses.In addition, a more judicious approach to allocating capital was adopted in order to ascertain the potential of the expenditure to produce future revenue.A talented management team has been put into place with all executives of the Company being replaced. The CEO, CFO, CTO and COO were all replaced with other executives that have many former years of executive experience and previous success.CIO and VP positions were eliminated from the company. As of June 30, 2014, we required approximately $170,000 to $180,000 per month to fund our operations.This amount will increase as we expand our sales and marketing efforts and continue to develop new products and services; however, if we do not raise additional capital in the near future or if revenue does not begin to grow as expected we will have to curtail our spending and downsize our operations.Our cash needs are primarily attributable to funding and expanding our development capabilities, sales and marketing efforts, strengthening technical and helpdesk support, satisfying existing obligations and building administrative infrastructure, which includes the costs and professional fees associated with being a public company. Financing We are currently seeking up to $3,000,000 in capital through a private placement of bridge loans and PIPE financing.While we are seeking this funding, if revenue increases to a point where we are able to sustain ourselves and increase our budget to match our growth needs, we may significantly reduce the amount of investment capital we are seeking.The exact amount of funds raised and revenue generated, if any, will determine how aggressively we can grow and what additional projects we will be able to undertake.No assurance can be given that we will be able to raise additional capital, when needed or at all, or that such capital, if available, will be on terms acceptable to us.If we are unable to raise sufficient additional capital in the current private offering, we could be required to substantially reduce operations, terminate certain products or services or pursue exit strategies. Up to this point we have demonstrated the ability to raise capital on an as needed basis to supplement our monthly revenue. Critical Accounting Policies and Estimates Our discussion and analysis of financial condition and results of operations is based upon our financial statements, which have been prepared in accordance with generally accepted accounting principles as recognized in the United States.The preparation of these financial statements requires that we make estimates and judgments that affect the reported amounts of assets, liabilities, revenue and expenses, and disclosure of contingent assets and liabilities.Our estimates include those related to revenue recognition, the valuation of receivables, and valuation of deferred tax assets and liabilities, useful lives of intangible assets, the value of derivative financial instruments, stock based compensation and accruals.We based our estimates on historical experience and on various other assumptions that management believes to be reasonable under the circumstances.Actual results may differ from these estimates under different assumptions or conditions. Going Concern Our financial statements have been prepared assuming that we will continue as a going concern, which contemplates continuity of operations, realization of assets, and liquidation of liabilities in the normal course of business.We have sustained recurring net losses (except for the year ending June 30, 2014) and have deficits in working capital and total stockholders’ equity of $4,548,165 and $9,621,435, respectively.These factors raise substantial doubt about our ability to continue as a going concern. Our ability to continue as a going concern is ultimately dependent upon our ability to continually increase our customer base, realize increased revenues from recently signed contracts, and obtain sufficient capital on acceptable terms. The financial statements do not include any adjustments related to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should we be unable to continue as a going concern. (See Liquidity). 17 Stock Based Compensation The Company estimates the fair value of each option award on the date of grant using a Black-Scholes option pricing model that uses the assumptions noted in the table below. The Company estimates the fair value of its common stock using the closing stock price of its common stock on the date of the agreement. The Company estimates the volatility of its common stock at the date of grant based on its historical stock prices. The Company determines the expected life based on historical experience with similar awards, giving consideration to the contractual terms, vesting schedules and post-vesting forfeitures. The Company uses the risk-free interest rate on the implied yield currently available on U.S. Treasury issues with an equivalent remaining term approximately equal to the expected life of the award. The Company has never paid any cash dividends on its common stock and does not anticipate paying any cash dividends in the foreseeable future.See Note 3 to the accompanying consolidated financial statements. Derivative Instruments The Company accounts for derivative instruments in accordance with ASC 815, which requires additional disclosures about the Company’s objectives and strategies for using derivative instruments, how the derivative instruments and related hedged items are accounted for, and how the derivative instruments and related hedging items affect the financial statements. The Company does not use derivative instruments to hedge exposures to cash flow, market or foreign currency risk. Terms of convertible debt and preferred stock instruments are reviewed to determine whether or not they contain embedded derivative instruments that are required under ASC 815 to be accounted for separately from the host contract, and recorded on the balance sheet at fair value. The fair value of derivative liabilities, if any, is required to be revalued at each reporting date, with corresponding changes in fair value recorded in current period operating results. Freestanding warrants issued by the Company in connection with the issuance or sale of debt and equity instruments are considered to be derivative instruments.Pursuant to ASC 815, an evaluation of specifically identified conditions is made to determine whether the fair value of warrants issued is required to be classified as equity or as a derivative liability. Impairment of Long-Lived Assets We review long-lived assets, such as property and equipment, and purchased intangibles subject to amortization, for impairment whenever events or changes in circumstances indicate that the carrying amount of an asset may not be recoverable, in accordance with recently adopted accounting practices.Recoverability of assets to be held and used is measured by a comparison of the carrying amount of an asset to estimated undiscounted future cash flows expected to be generated by the asset.If the carrying amount of an asset exceeds its estimated future cash flows, an impairment charge is recognized by reducing the carrying amount of the asset by the amount by which its carrying amount exceeds its fair value. Goodwill and Other Intangible Assets The Company accounts for goodwill and other intangible assets in accordance with accounting pronouncements, which require that goodwill and intangible assets with indefinite useful lives should not be amortized, but instead be tested for impairment at least annually at the reporting unit level.If impairment exists, a write-down to fair value (normally measured by discounting estimated future cash flows) is recorded.Intangible assets with finite lives are amortized primarily on a straight-line basis over their estimated useful lives and are reviewed for impairment. Fair Value of Financial Instruments Management believes that the carrying amounts of the Company’s financial instruments, including cash and cash equivalents, accounts receivable, accounts payable, and accrued liabilities approximate fair value due to the short-term nature of these instruments.The carrying amount of the Company’s debt also approximates fair value, based on market quote values (where applicable) or discounted cash flow analyses in accordance with accounting guidance on Fair Value Measurements. (See Notes to Financial Statements). Revenue Recognition During the years ended June 30, 2014 and June 30, 2013 the Company derived revenue primarily from Meaningful Use consulting services. In general, the Company recognizes revenue when all of the revenue recognition criteria are met, which is typically when: ● evidence of an arrangement exists; ● services have been provided or goods have been delivered; ● the price is fixed or determinable; and ● collection is reasonably assured. 18 Meaningful Use consulting service revenue is recognized in the period that the services are completed and the approval of the customer’s underlying application for Federal Meaningful Use Incentive Funds is received from the relevant taxing authority.Revenue from NextEMR services is recognized ratably over the service period. Accounts Receivable and Allowance for Doubtful Accounts Accounts receivable are customer obligations due under normal trade terms. We maintain an allowance for doubtful accounts for estimated losses resulting from the potential inability of certain customers to make required future payments on amounts due us.Management determines the adequacy of this allowance by periodically evaluating the aging and past due nature of individual customer accounts receivable balances and considering the customer’s current financial situation as well as the existing industry economic conditions and other relevant factors that would be useful in assessing the risk of collectability.If the future financial condition of our customers were to deteriorate, resulting in their inability to make specific required payments, additions to the allowance for doubtful accounts may be required.In addition, if the financial condition of our customers improves and collections of amounts outstanding commence or are reasonably assured, then we may reverse previously established allowances for doubtful accounts.The Company has deemed it unnecessary to record an allowance for doubtful accounts at June 30, 2014 and 2013. Recently Issued Accounting Pronouncements From time to time, new accounting pronouncements are issued by the Financial Accounting Standards Board, or FASB, or other standard setting bodies that are adopted by us as of the specified effective date. Unless otherwise discussed, we believe that the impact of recently issued standards that are not yet effective will not have a material impact on our consolidated financial position or results of operations upon adoption. In May 2014, the FASB issued Accounting Standards Update No.2014-09, Revenue from Contracts with Customers (ASU 2014-09), which supersedes nearly all existing revenue recognition guidance under U.S. GAAP. The core principle of ASU 2014-09 is to recognize revenues when promised goods or services are transferred to customers in an amount that reflects the consideration to which an entity expects to be entitled for those goods or services. ASU 2014-09 defines a five step process to achieve this core principle and, in doing so, more judgment and estimates may be required within the revenue recognition process than are required under existing U.S. GAAP. The standard is effective for the Company in the first quarter of the fiscal year ending June 30, 2019, using either of the following transition methods: (i) a full retrospective approach reflecting the application of the standard in each prior reporting period with the option to elect certain practical expedients, or (ii) a retrospective approach with the cumulative effect of initially adopting ASU 2014-09 recognized at the date of adoption (which includes additional footnote disclosures). The Company is currently evaluating the impact of the adoption of ASU 2014-09 on its consolidated financial statements and has not yet determined the method by which it will adopt the standard. Results of Operations Revenues Our revenues for the year ended June 30, 2014 increased by $260,755 to $366,447 from $105,692in 2013, due primarily to an increase in Meaningful Use consulting. Cost of Product Sales and Service Revenues Cost of product sales and service revenues as a percentage of revenues was 57.8% for the year ended June 30, 2014 as compared to 16.8% for 2013, primarily due to third party hosting and the Company’s implementation in fiscal 2014 of a customer service and support department. Operational, General and Administrative Expenses Operational, general and administrative expenses decreased to $3,463,790 in the year ended June 30, 2014 from $8,170,616 in the year ended 2013, or -57.6%.This was primarily due to a decrease payroll and compensation expense, professional fees, research and development costs, and stock-based compensation costs. Depreciation and Amortization Depreciation and amortization expenses decreased for the year ended June 30, 2014 to $7,875 versus $14,179 for the year ended June 30, 2013. 19 Impairment of Technology and Medical Software The Company recorded impairment losses of $-0- and $1,257,058 for the years ended June 30, 2014 and 2013, respectively.These losses have been measured by the estimate of discounted cash flows remaining at each year-end date.The 2013 impaired assets had in part been acquired from NuScribe Inc.in 2007 and the related technology has changed considerably since that date, resulting in a change in the estimate of remaining cash flows attributable to such assets. Impairment of Goodwill The Company recorded impairment losses of $-0- and $59,400 for the years ended June 30, 2014 and 2013 respectively.The impaired goodwill asset related to HITS Consulting and its owner Henry Denis to acquire access to Mr. Denis’ independent agents to increase our ability to execute on the Careington Meaningful Use contract. The value of the access to the independent agents was recorded as goodwill in the amount of $59,400 based upon the value of the Common Stock and warrants issued. At June 30, 2013, the goodwill was determined to be fully impaired. Acquisition Expense The Company recorded acquisition expense of $-0- and $400,016 for the years ended June 30, 2014 and 2013 respectively.The acquisition expense related to the January 22, 2013, purchase of NextEMR (Electronic Medical Record) software with iPenMD software imbedded.The purpose of the software purchase was to acquire its unique electronic pen features allowing physicians to regain lost productivity during the transition from paper to electronic health records. In accordance with the January 22, 2013 asset purchase agreement, the Company was required to issue a total of 34,834,156 shares of Common Stock.The technology asset was valued at $660,000 based on the fair market value of the stock issued and $400,016 was expensed to acquisition costs.As of June 30, 2013, the technology asset was deemed fully impaired. Bad Debt Expense Bad debt expense for the year ended June 30, 2014 and 2013 was $-0- and $94,832 respectively. Operating Loss Loss from operations for the year ended June 30, 2014 decreased by $6,591,220 or 66.5% to $3,316,974 compared to a loss of $9,908,196 in fiscal 2013. This decrease resulted primarily from a reduction in payroll, compensation expense and incurring charges of $1,257,058 and $400,016 for impairment of a technology asset and acquisition expense in fiscal 2013 where there was no impairment charge or acquisition expense recorded in fiscal 2014. Other Expense Other income increased by $3,592,300 to $5,270,030 in fiscal 2014 from $1,677,730 as stated in fiscal 2013.The effect of the change in fair value of derivatives was a gain of $5,045,928 in fiscal 2014 compared with a gain of $3,157,821 in fiscal 2013 and the gain on debt settlement was $1,423,939 in fiscal 2014 as opposed to a loss on debt settlement of $49,672 in fiscal 2013.Interest expense and financing costs were $1,223,816 and $1,430,419 for fiscal 2014 and fiscal 2013, respectively. Net Income or Loss Net income for fiscal 2014 was $1,953,054 compared to a net loss of $8,230,466, for fiscal 2013, an increase in net results of $10,183,520.This was principally due to a $1.9 million increase in the change in fair value of derivatives, a gain on debt settlement of approximately $1.4 million, an approximate $5.2 million decrease in compensation-related expense, and the realization of an impairment of technology charge of $1.25 million in fiscal 2013. Liquidity and Capital Cash was $190,820 at June 30, 2014 compared to $513,272 at June 30, 2013.Net cash used by operating activities was $2,463,349 for the year ended June 30, 2014 as compared to cash used by operating activities of $1,646,496 for the year ended June 30, 2013 representing a 49.6% increase.The increase was primarily attributed to the change in the value of the Company’s derivatives. Net cash used for investing activities were $141,745 and $-0- for the years ended June 30, 2014 and 2013 respectively.The use of cash in fiscal 2014 is primarily attributable to capitalized software development and purchase of leasehold improvements. Net cash provided by financing activities was $2,282,642 for the year ended June 30, 2014 as compared to $2,159,701 for the year ended June 30, 2013. In fiscal 2014, the Company sold 6.2 shares of Series B Preferred Stock and 134,061,000 common shares for $1,282,075 net of costs.Line of credit draws, net of payments, were increased $499,000 and a net issuance of debt instruments was increased $622,898. 20 The Company has experienced net operating losses and is projected to do so through the third quarter of fiscal 2016.There was a lack of available investment capital in the year ended June 30, 2014 that required the Company to limit its marketing.Even so, the Company significantly increased sales from $105,692 to $366,447 from fiscal 2013 to fiscal 2014, aggressively developed and upgraded software, and acquired key management talent. The Company continues to be reliant on raising capital through equity investments and/or debt instruments to maintain operations. Going Concern The Report of Our Independent Registered Public Accounting Firm Contains Explanatory Language That Substantial Doubt Exists About Our Ability To Continue As A Going Concern The accompanying financial statements have been prepared assuming that we will continue as a going concern, which contemplates continuity of operations, realization of assets, and liquidation of liabilities in the normal course of business.As reflected in the accompanying financial statements, we had a working capital deficiency of $4,548,165 and $7,778,811 and total stockholders’ deficiency of $9,621,435 and $13,775,019 at June 30, 2014 and 2013, respectively, net operating losses of $3,316,974 and $9,908,196, net income and net loss of $1,953,054 and $8,230,466 and net cash used in operating activities of $2,463,349 and $1,646,496 for the years ended June 30, 2014 and 2013, respectively. These factors raise substantial doubt about our ability to continue as a going concern. While we believe in the viability of our strategy to increase revenues and in our ability to raise additional funds, there can be no assurances to that effect. Our ability to continue as a going concern is ultimately dependent upon our ability to continually increase our customer base and realize increased revenues from recently signed contracts and obtain capital on acceptable terms. The financial statements do not include any adjustments related to the recoverability and classification of recorded asset amounts or the amounts and classification of liabilities that might be necessary should we be unable to continue as a going concern. Item 7A.Quantitative and Qualitative Disclosures about Market Risk (Not Applicable to a Smaller Reporting Company) 21 Item 8.Financial Statements Report of Independent Registered Public Accounting Firm Report of Independent Registered Public Accounting Firm Board of Directors and Stockholders iMedicor, Inc. Winter Garden, Florida We have audited the accompanying consolidated balance sheet of iMedicor, Inc. as of June 30, 2014, and the related consolidated statements of operations, stockholders’ deficit, and cash flows for the year then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of iMedicor, Inc. at June 30, 2014, and the results of its operations and its cash flows for the year then ended, in conformity with accounting principles generally accepted in the United States of America. As more fully discussed in Note 16, the Company has restated the accompanying consolidated financial statements as of and for the year ended June 30, 2013, to correct errors in accounting for certain common stock and warrant transactions. The accompanying consolidated financial statements have been prepared assuming that the Company will continue as a going concern. As described in Note 2 to the consolidated financial statements, the Company has suffered recurring losses from operations and has a net capital deficiency that raise substantial doubt about its ability to continue as a going concern. Management’s plans in regard to these matters are also described in Note 2. The consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Cross, Fernandez & Riley, LLP November 24, 2015 22 iMEDICOR, INC. CONSOLIDATED BALANCE SHEETS YEARS ENDED JUNE 30, 2 JUNE 30, 2013 (restated) ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses - Total current assets Property and equipment, net of accumulated depreciation of $3,729 and $255,483 - Software development costs, net of accumulated amortization of $4,147 and $72,430 - Deferred loan costs, net of accumulated amortization of $366,634 and $9,345 Security deposits - Total Assets $ $ LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities: Line of credit $ - Accounts payable and accrued expenses Employee/contractor payables Common stock payable Related party payable Share based compensation liability - Current portion of long term debt Total current liabilities Long-term debt - Embedded conversion liability - Accrued settlement - Warrants – derivative liability Total Liabilities $ $ Stockholders’ Deficit Preferred Stock, Series A par value $.001; Authorized: 37.00 shares; Issued and Outstanding: 35.75 shares at June 30, 2014 and 2013 respectively - - Preferred Stock, Series B par value $.001; Authorized 63.00 shares; Issued and Outstanding: 38.70 and 27.50 shares at June 30, 2014 and 2013 respectively - - Common stock par value $.001 per share; Authorized: 2,000,000,000 shares; Issued and Outstanding: 1,151,410,590 and 997,299,590 shares at June 30, 2014 and 2013 respectively Additional Paid-in Capital Accumulated Deficit ) ) Total Stockholders’ Deficit ) ) Total Liabilities and Stockholders’ Deficit $ $ See notes to consolidated financial statements. 23 iMEDICOR, INC. CONSOLIDATED STATEMENTS OF OPERATIONS YEARS ENDED JUNE 30, 2 For the Year Ended June 30, 2013 (restated) Revenues $ $ Cost of Sales Gross Profit Operating expenses: General and administrative Acquisition expense - Impairment of goodwill - Depreciation and amortization Bad debt expense - Impairment of technology asset - Total operating expenses Loss from operations ) ) Other Income (expenses): Gain (loss) on debt settlement ) Change in fair value of derivative liabilities Other income - Interest expense ) ) Total other income Net income (loss) $ $ ) Net income (loss) per share, basic and diluted $ $ ) Weighted average number of shares, basic Weighted average number of shares, diluted See notes to consolidated financial statements. 24 iMEDICOR, INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ DEFICIT Preferred Shares Common Stock Additional Paid-In Accumulated Total Stockholders’ Description A B Shares Stock Capital Deficit Deficit Balance as of June 30, 2012 $ $ $ ) $ ) Warrants – derivative liability ) ) Issuance of stock in exchange for access to the HIITS Consulting – independent agents Issuance of stock in exchange for acquisition of JTJ Capital LLC technology assets Issuance of stock in exchange for acquisition for 100% of the stock of ClariDYS Issuance of stock in exchange for accrued salary Issuance of stock for accounts payable Issuance of stock in exchange for convertible debentures and accrued interest Issuance of stock for fees/services Issuance of preferred stock and common stock Rounding shares 4 Net loss, as restated ) ) Balance as of June 30, 2013 as restated $ $ $ ) $ ) Stock issued for cash Stock issued for services Stock and warrants issued for stock offering costs ) ) Amortization of options and restricted Series B preferred stock Net income Balance as of June 30, 2014 $ $ $ ) $ ) See notes to consolidated financial statements. 25 iMEDICOR, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS YEARS ENDED JUNE 30, 2 For the Year Ended June 30, 2013 (restated) Cash Flows From Operating Activities Net income (loss) $ $ ) Adjustments to reconcile net loss to net cash used in operations Depreciation of property and equipment $ - Amortization of software development costs $ $ Amortization of loan financing costs $ $ Issuance of stock for services $ $ Impairment of technology asset and goodwill - $ Change in value of derivatives $ ) $ ) Share-based compensation $ $ Change in share-based compensation liability $ ) $
